              Case 5:20-cv-01235-F Document 2 Filed 12/10/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    CTC, INC.,                                    )
                                                  )
           Plaintiff,                             )
                                                  )
    -vs-                                          )       Case No. CIV-20-1235-F
                                                  )
    SCHNEIDER NATIONAL INC and                    )
    SCHNEIDER NATIONAL                            )
    CARRIERS, INC.,                               )
                                                  )
           Defendants.                            )

                                             ORDER

           The court has a duty to inquire into its own jurisdiction. Tuck v. United
Services Automobile Association, 859 F.2d 842 (10th Cir. 1988).
           The complaint purports to base this court’s subject matter jurisdiction on
diversity of citizenship. The citizenship of a corporation is determined by the state
in which the corporation was incorporated, and the state in which the corporation
has its principal place of business. 28 U.S.C. § 1332(c)(1). Both must be alleged.
           1. The complaint alleges that plaintiff is “an Oklahoma corporation domiciled
in the State of Oklahoma with its principal place of business in Oklahoma County.”
Doc. no. 1, ¶ 1. This allegation does not identify plaintiff’s state of incorporation.
While the allegation regarding domicile is likely intended to cover that point, it is
unclear and insufficient.1 Plaintiff must allege its state of incorporation.


1
 Daimler AG v. Bauman, 571 U.S. 117, 137 (2014), for an individual, the paradigm forum for the
exercise of general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent
place, at which the corporation is regarded as at home, specifically, the place of incorporation and
             Case 5:20-cv-01235-F Document 2 Filed 12/10/20 Page 2 of 2




        2. The complaint alleges that the defendant, in the singular, is a foreign
corporation with its principal place of business in Wisconsin. Id. at ¶ 2. There are
two corporate defendants, and this allegation does not indicate which defendant is
referenced. In addition, the allegation that a defendant is a “foreign corporation” is
not sufficient; plaintiff must allege the specific state in which a defendant is
incorporated. See, Simmons v. Rosenberg, 572 F. Supp. 823 (E.D. N.Y., 1983)
(merely averring that a party is a citizen of a state “other than” a named state is
clearly insufficient to establish diversity jurisdiction; diversity must be alleged with
detail and with certainty). Plaintiff must allege the state in which each defendant is
incorporated, and the state in which each defendant has its principal place of
business.
        Plaintiff, as the party invoking this court’s jurisdiction, is DIRECTED to file
a First Amended Complaint which provides the missing jurisdictional information
identified in this order. The First Amended Complaint is DUE within fourteen days
of the date of this order. Failure to comply may result in dismissal of this action,
without prejudice.
        IT IS SO ORDERED this 10th day of December, 2020.




20-1235p001.docx




the principal place of business; Strange v. TCN, Incorporated, 2019 WL 8128564, *1 (D. Utah
June 6, 2019) (“A corporation’s domicile for purposes of this analysis is the place where it is
incorporated or its principal place of business.”).

                                              2
